Plaintiff in error was convicted in the county court of Major county on the 24th day of December, 1921, of the offense of unlawfully transporting intoxicating *Page 45 
liquor, and punishment fixed at a fine of $50 and imprisonment in the county jail for a period of four months.
Petition in error and case-made were filed in this court on the 20th day of March, 1922. No brief has been filed in behalf of plaintiff in error, and no appearance was made to orally argue the cause at the time the same was submitted.
An examination of the pleadings, instructions of the court, and the judgment and sentence disclose no prejudicial error.
The judgment is therefore affirmed under rule 9 of this court (12 Okla. Cr. viii, 165 Pac. x).